     Case 2:13-cr-00070-GMN-PAL Document 240 Filed 07/29/20 Page 1 of 3



 1    DAVID T. BROWN, ESQ.
      Nevada Bar No. 006914
 2    BROWN BROWN & PREMSRIRUT
      520 South Fourth Street
 3    Las Vegas, Nevada 89101
      Phone: (702) 384-5563
 4    Fax: (702) 385-1023
      Attorney for Defendant
 5
 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8    UNITED STATES OF AMERICA,                 )
                                                )
 9                      Plaintiff,              )
                                                )                 2:13-CR-00070-GMN-PAL
10    vs.                                       )
                                                )
11    ALLAN DOBKOWSKI,                          )
                                                )
12                      Defendants.             )
      __________________________________________)
13
14    STIPULATION TO DISMISS REQUEST FOR SUPERVISED RELEASE REVOCATION
15              IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas D.
16    Dickinson, Assistant U.S. Attorney, counsel for the United States of America, and David T.
17    Brown, counsel for defendant, that the Government’s Request for Supervised Release Revocation
18    be dismissed. This Stipulation is entered into for the following reasons:
19              1.   The criminal charges filed against Mr. Dobkowski, that were the basis of the
20    Revocation, have been dismissed.
21              2.   United States probation has decided to dismiss their request for Supervised
22    Release Revocation against Mr. Dobkowski.
23              3.   The parties have no objection to the Supervised Release Revocation being
24    dismissed and would have no objection to the Court vacating the hearing.
25              4.   Should the Court decide that the parties need to appear for the August 5th
26    hearing the parties would request that they be permitted to appear by video rather than appear in
27    person.
28
     Case 2:13-cr-00070-GMN-PAL Document 240 Filed 07/29/20 Page 2 of 3



 1           5.     If the Court requests the parties to appear in person the parties will of course
 2    honor any request of the Court.
 3
             DATED this 29th day of July, 2020.
 4
 5                                                 ________/s/_______________________
                                                    DAVID T. BROWN, ESQ.
 6                                                  Counsel for Defendant
 7
 8                                                 _______/s/________________________
                                                   NICHOLAS D. DICKINSON, ESQ.
 9                                                 Assistant United States Attorney

10
11                                                 ORDER
12           IT IS HEREBY ORDERED that the above Stipulation to Dismiss Request for
13    Supervised Release Revocation, (ECF No. 239), is GRANTED.
14           IT IS FURTHER ORDERED that the Revocation of Supervised Release Hearing set for
15    August 5, 2020, is VACATED.
16           DATED this ____
                        29 day of July, 2020.
17
18                                                 __________________________________
                                                   Gloria M. Navarro, District Judge
19                                                 United States District Court
20
21
22
23
24
25
26
27
28

                                                      2
     Case 2:13-cr-00070-GMN-PAL Document 240 Filed 07/29/20 Page 3 of 3


                                  CERTIFICATE OF SERVICE
 1
             The undersigned certifies that on the 29th day of July, 2020, the STIPULATION TO
 2
      DISMISS THE REVOCATION HEARING was electronically served upon all attorneys of
 3
      record in this matter.
 4
 5
      BY:    ___________/s/__________________
 6           David T. Brown
             Nevada Bar No. 6914
 7           520 S. Fourth Street, #320
             Las Vegas, Nevada 89101
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
